Citation Nr: 0105143	
Decision Date: 02/20/01    Archive Date: 02/26/01	

DOCKET NO.  93-27 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from November 1943 to January 
1946.  By rating action dated in June 1993, the Department of 
Veterans Affairs (VA) Regional Office, Cleveland, Ohio, 
denied entitlement to service connection for plantar 
fasciitis of the right foot and a chronic cervical strain 
with arthritis and confirmed and continued a noncompensable 
evaluation for residuals of a shell fragment wound of the 
veteran's right thigh.  The veteran appealed from those 
decisions.  The case was initially before the Board of 
Veterans' Appeals (Board) in September 1995 when the Board 
denied entitlement to service connection for cervical strain 
with arthritis.  Appellate consideration of the issues of 
entitlement to service connection for plantar fasciitis of 
the right foot and an increased rating for the right thigh 
gunshot wound residuals was deferred pending further action 
by the regional office.

The veteran later submitted additional information for the 
purpose of reopening his claim for a cervical spine 
disability.  By rating action dated in June 1996, the 
regional office held that the additional information was not 
new and material and was insufficient to reopen the claim.  
The veteran appealed from that decision.  In April 1998, the 
veteran testified at a hearing before a member of the Board.  
He specifically withdrew the appeal regarding the issue of an 
increased rating for the wound residuals of the right thigh.  
Thus, that question was no longer in an appellate status.  
38 C.F.R. § 20.204.  

In a September 1998 decision, the Board found that a claim 
for service connection for plantar fasciitis of the right 
foot was not well grounded.  The Board confirmed the finding 
of the regional office that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
cervical spine disability.  

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a decision dated in June 2000, 
the Court determined that in December 1999 the appellant had 
filed a motion that the Court vacate the Board decision but 
made arguments pertinent only to the effort to reopen [the 
cervical spine claim].  In February 2000, the Secretary filed 
a motion proposing a remand as to the cervical spine 
disability claim and argued that the appellant had abandoned 
the plantar fasciitis claim.  Later, in February 2000, the 
appellant filed a response in which he again did not address 
the plantar fasciitis claim.  The Court has found that the 
plantar-fasciitis claim was abandoned.  The Court reviewed 
the Board's decision not to reopen the cervical-spine 
disability claim and vacated and remanded the Board decision 
that held that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a cervical spine disability.  That issue is 
presently before the Board to consider the Court's decision 
and take appropriate action.

In a letter of December 1999 the appellant's representative 
requested that the regional office also consider the denial 
as not well grounded of service connection for plantar 
fasciitis in light of the Veterans Assistance Claims Act 
(VCAA), Pub. L. 106.475.  However, since that denial in the 
Board decision of September 1998 has been found by the Court 
to have not been appealed, the Board decision would be final.  
Since the decision was final before July 14, 1999, it would 
appear that there is no basis for further consideration of it 
as the result of Pub. L. No. 106-475. Veterans Assistance 
Claims Act of 2000, Pub. L. No. 106.475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000).  The regional office, of course, must 
consider whether the December 2000 letter is sufficient to 
reopen the claim.   


REMAND

In it's June 2000 decision, the Court noted that in the 
September 1998 decision holding that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a cervical spine disability, the 
Board had relied on the definition of material evidence in 
the case of Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The 
Court further noted, however, that that definition had later 
been invalidated by a decision of the U.S. Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d. 1356 
(Fed. Cir. 1998).  The Court indicated that the matter would 
be remanded for readjudication regarding whether new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a cervical spine disability.

In view of the aforementioned matter, the case is REMANDED to 
the regional office for the following action:

The issue of whether new and material 
evidence has been submitted to reopen the 
veteran's claim of entitlement to service 
connection for a cervical spine 
disability should be reviewed by the 
regional office.  In particular, the 
claim should be considered in light of 
the Hodge case discussed above.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.

The purpose of this REMAND is to ensure that the requirements 
of due process of law are satisfied.  The Board intimates no 
opinion as to the disposition warranted in this case pending 
completion of the requested action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




